                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Geralynn Hartman,                       )                Civil Action No.: 4:20-cv-1264-JMC
                                        )
                             Plaintiff, )
                                        )
       v.                               )                              ORDER
                                        )
Andrew M. Saul,                         )
Commissioner of                         )
Social Security Administration,         )
                                        )
                             Defendant. )
____________________________________)

       This matter is before the court on Plaintiff Geralyn Hartman’s (“Plaintiff”) Motion for

Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (ECF No.

29.) Plaintiff’s counsel (“Counsel”) seeks an award of attorney’s fees in the amount of $4,458.75

and expenses in the amount of $16.00. (Id. at 2.) Defendant filed a Response and does not oppose

an award of $4,458.75 in attorney’s fees and $16.00 in expenses. (ECF No. 30.)

       The EAJA provides that a court shall award reasonable attorney’s fees to a prevailing party

in certain civil actions against the United States unless it finds that the government’s position was

substantially justified or special circumstances make an award unjust. 28 U.S.C. § 2412(d). A

district court is accorded “substantial discretion in fixing the amount of an EAJA award” but is

charged with the duty to ensure that the final award is reasonable. Hyatt v. Barnhart, 315 F.3d

239, 254 (4th Cir. 2002) (citing INS v. Jean, 496 U.S. 154, 163 (1990)).

       After reviewing Plaintiff’s Motion (ECF No. 29), Counsel’s Supporting Brief (ECF No.

29-1), Plaintiff’s Fee Agreement (ECF No. 29-2), Counsel’s Time and Expense Sheets (ECF Nos.

29-3; 29-5), Counsel’s Declaration of Plaintiff’s Wealth (ECF No. 29-4), and Defendant’s

Response (ECF No. 30), the court finds that Counsel’s request for attorney’s fees is reasonable.


                                                 1
Counsel successfully represented Plaintiff before the court, there is no evidence of substandard

attorney services, and the amount of the award is not extraordinarily large in comparison to the

amount of time Counsel spent on the case. (See ECF Nos. 27; 28; 29; 29-1; 29-3; 29-5.)

       In accordance with Astrue v. Ratliff, 560 U.S. 586 (2010), EAJA fees awarded by this court

belong to the litigant and are subject to the Treasury Offset Program, 31 U.S.C. § 3716 (2006).

Therefore, the court directs that the fees be payable to Plaintiff and delivered to Counsel. The

amount of attorney’s fees payable to Counsel will be the balance of attorney’s fees remaining after

subtracting the amount of Plaintiff’s outstanding federal debt. See 31 U.S.C. § 3716. If Plaintiff’s

outstanding federal debt exceeds the amount of attorney’s fees, the amount of attorney’s fees will

be used to offset Plaintiff’s federal debt and no attorney’s fees shall be paid. (ECF No. 30)

       The court GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No. 29) and awards

Plaintiff $4,458.75 in attorney’s fees and $16.00 in expenses.

       IT IS SO ORDERED.




                                                          United States District Judge

 June 17, 2021
 Columbia, South Carolina




                                                 2
